DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “obtaining a sequence number v of the reference signal with sequence hopping enabled, wherein the sequence number v satisfies v = c(z1),           wherein z1, is obtained according to the following formula: z1=ns * N + l2,” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 –  A method for transmitting a reference signal, comprising: obtaining a sequence number v of the reference signal with sequence hopping enabled, wherein the sequence number v satisfies v = c(z1),           wherein z1, is obtained according to the following formula: z1=ns * N + l2, wherein  N is a number of time domain symbols comprised in a time unit in which the reference signal is located, l2 is the index information of time domain symbols in which the reference signal is located among the N time domain symbols comprised in the time unit, 0 ≤ l2< N, and ns is a time unit index obtained according to a subcarrier spacing of a bandwidth part (BWP) in which the reference signal is located,  and wherein c(z) is a zth value in a sequence generated by a random sequence function c(*) , and z is a non-negative integer, determining the reference signal according to the sequence number, and transmitting the reference signal.
2.	Regarding claim 10 – An apparatus for transmitting a reference signal, comprising: at least one processor configured to implement: an obtaining module, which  is configured to obtain a sequence number v of the reference signal with sequence hopping          enabled, wherein the sequence number v satisfies v = c(z1), and z1 is obtained according to the following   formula: z1=ns * N + l2,  wherein N is a number of time domain symbols comprised in a time unit in which the reference  signal is located, l2 is the index information of time domain symbols in which the reference signal is located          among the N time domain symbols comprised in the time unit, 0 ≤ l2 < N, and ns is a time unit index obtained according to a subcarrier spacing of a bandwidth part (BWP) in  which the reference signal is located, and wherein c(z) is a zth value in a sequence generated by a random sequence function                       c(*) , and z is a nonnegative integer, a determination module, which is configured to determine the reference signal according to the sequence number, and a transmission module, which is configured to transmit the reference signal.
3.	Regarding claim 19 – An apparatus for receiving a reference signal, comprising: a reception module, which is configured to receive a reference signal, wherein the reference signal has been determined according to a sequence number v of the reference signal with sequence hopping enabled, wherein the sequence number v satisfies v = c(z1), and z1,  is obtained according to the following formula: z1=ns * N + l2 wherein N is a number of time domain symbols comprised in a time unit in which the reference  signal is located, l2 is the index information of time domain symbols in which the reference signal is located among  the N time domain symbols comprised in the time unit, 0 ≤ l2 < N, and Ns is a time unit index     obtained according to a subcarrier spacing of a bandwidth part (BWP) in which the reference      signal is located, and wherein c(z) is a zth value in a sequence generated by a random sequence   function c(*) , and z is a nonnegative integer.
4.	Regarding claim 26 -  A method for receiving a reference signal, comprising: receiving a reference signal, wherein    the reference signal has been determined according to a sequence number v of the reference        signal with sequence hopping enabled, wherein the sequence number v satisfies v = c(z1), and z1  is obtained according to the following formula: z1=ns * N + l2, wherein N is a number of time domain symbols comprised in a time unit in which the reference signal is located, l2 is the index  information of time domain symbols in which the reference signal is located among the N time   domain symbols comprised in the time unit, 0 ≤ l2 < N, and ns is a time unit index obtained         according to a subcarrier spacing of a bandwidth part (BWP) in which the reference signal is       located, and wherein c(z) is a zth value in a sequence generated by a random sequence                 function c(*), and z is a nonnegative integer.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter

Claims 1, 4-10, and 13-32 are allowable over the prior art of record.

Conclusion

Claims 1, 4-10, and 13-32 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshimura et al. (US 2020/0404687 A1) discloses terminal apparatus, base station apparatus, and communication method.
Wang et al. (US 2019/0104007 A1) discloses computer generated sequence design and hypothesis mapping.
Sun et al. (US 2018/0198648 A1) discloses signal scrambling sequence techniques for wireless communication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314
John Pezzlo
24 May 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465